PER CURIAM.
Arkansas inmate Jerry Jarrett appeals the District Court’s1 dismissal without prejudice of his 42 U.S.C. § 1983 complaint for failure to exhaust his administrative remedies as required under 42 U.S.C. § 1997e(a) (West Supp.2000). The District Court did not err. Although Jarrett submitted numerous grievances regarding his medical care, he did not present proof that he fully exhausted as to all of the claims in his complaint. See Graves v. Norris, 218 F.3d 884, 885 (8th Cir.2000) (per curiam); McAlphin v. Morgan, 216 F.3d 680, 682 (8th Cir.2000) (per curiam); Hartsfield v. Vidor, 199 F.3d 305, 309 (6th Cir.1999).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Stephen M. Reasoner, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.